Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph B. Lambert appeals the district court’s order granting the Defendants’ motion to dismiss and denying Lambert’s motion to amend his complaint as futile. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lambert v. Mecklenburg Cty., No. 3:15—cv-00577-GCM, 2016 WL 3176593 (W.D.N.C. June 2, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
■ AFFIRMED